                  Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE WESTERN DISTRICT OF WASHINGTON

10

11    CARL TERRANELLA, individually and on                Case No.
      behalf of all others similarly situated,
12                                                        CLASS ACTION COMPLAINT
                     Plaintiff,
13                                                        DEMAND FOR JURY TRIAL
      v.
14
      FITNESS NORTHWEST LLC., a
15    Washington limited liability company,

16                   Defendant.

17

18                                  CLASS ACTION COMPLAINT

19          Plaintiff Carl Terranella (“Terranella” or “Plaintiff”) brings this Class Action Complaint

20   and Demand for Jury Trial against Defendant Fitness Northwest Inc. (“Fitness Northwest” or

21   “Defendant”) to stop Fitness Northwest from violating the Telephone Consumer Protection Act

22   by sending unsolicited, autodialed text messages to consumers, and to otherwise obtain

23   injunctive and monetary relief for all persons injured by Fitness Northwest’s conduct. Plaintiff,

24   for his Complaint, alleges as follows upon personal knowledge as to himself and his own acts
                                                                                           Eric R. Draluck
25                                                                                              WSBA #19881
     CLASS ACTION COMPLAINT, Page 1 of 9                                                        PO Box 11647
                                                                                 Bainbridge Island, WA 98110
26                                                                                              206-605-1424
                     Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 2 of 9



 1   and experiences, and, as to all other matters, upon information and belief, including investigation

 2   conducted by his attorneys.

 3                                               INTRODUCTION

 4             1.      Fitness Northwest owns and manages three Gold’s Gym locations in Washington.

 5   The gyms are located in Issaquah, Bothell and Redmond.1

 6             2.      Fitness Northwest uses text message marketing to promote its gym to consumers

 7   who have not given their prior express written consent to receive these messages.

 8             3.      Although Plaintiff has never had any relationship with Fitness Northwest, Fitness

 9   Northwest sent two unsolicited, autodialed text messages to Plaintiff’s cellular phone marketing

10   memberships at is gyms.

11             4.      In response to these text messages, Plaintiff files this class action lawsuit seeking

12   injunctive relief, requiring Defendant to cease sending text messages to consumers’ cellular

13   telephone numbers using an automatic telephone dialing system without consent, as well as an

14   award of statutory damages to the members of the Class.

15                                                       PARTIES

16             5.      Plaintiff Terranella is a Vero Beach, Florida resident. At the time the text

17   messages were received, Plaintiff resided in Moses Lake, Washington.

18             6.      Defendant Fitness Northwest is a Washington limited liability company

19   headquartered in Bothell, Washington. Defendant conducts business throughout this District and

20   in other parts of Washington.

21                                       JURISDICTION AND VENUE

22             7.      This Court has federal question subject matter jurisdiction over this action under

23   28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

24   1
         https://www.goldsgym.com/markets/northwestwa/
                                                                                               Eric R. Draluck
25                                                                                                  WSBA #19881
         CLASS ACTION COMPLAINT, Page 2 of 9                                                        PO Box 11647
                                                                                     Bainbridge Island, WA 98110
26                                                                                                  206-605-1424
                    Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 3 of 9



 1   §227 (“TCPA”).

 2           8.          This Court has personal jurisdiction over Defendant and venue is proper in this

 3   District under 28 U.S.C. § 1391(b) because Defendant is incorporated in Washington and

 4   headquartered in this District, and because the wrongful conduct giving rise to this case occurred

 5   in this District.

 6                                         COMMON ALLEGATIONS

 7            Fitness Northwest Violates the TCPA By Sending Autodialed Text Messages
                       To Consumers’ Cellular Phone Numbers Without Consent
 8

 9           9.          Defendant owns and operates three Gold’s Gyms.

10           10.         To market its gym memberships, Defendant sends autodialed text messages to

11   consumers without first obtaining the necessary express written consent, in violation of the

12   TCPA. Defendant sends these text messages using phone number 425-598-0349, among

13   potentially other phone numbers.2

14                                       PLAINTIFF’S ALLEGATIONS

15             Plaintiff Received Unsolicited, Autodialed Text Messages to His Cell Phone

16           11.         On July 17, 2017 at 4:38 PM, Plaintiff Terranella received an unsolicited,

17   autodialed text message from Defendant using phone number 425-598-0349 soliciting Plaintiff

18   to join the Issaquah location gym:

19

20

21

22

23
     2
      Upon research conducted by Plaintiff’s attorneys, when calling 425-598-0349, an automated message directs
24
     callers to call 425-369-8585, which is the main phone number for Defendant’s Issaquah location.
                                                                                                 Eric R. Draluck
25                                                                                                    WSBA #19881
         CLASS ACTION COMPLAINT, Page 3 of 9                                                          PO Box 11647
                                                                                       Bainbridge Island, WA 98110
26                                                                                                    206-605-1424
                  Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 4 of 9



 1

 2

 3

 4

 5

 6

 7

 8          12.     On July 30, 2017 at 1:55 PM, Plaintiff received a second unsolicited, autodialed

 9   text message from Defendant, again using phone number 425-598-0349. As with the previous

10   text message, this text message is a solicitation for Plaintiff to join Defendant’s Issaquah gym

11   location:

12

13

14

15

16

17

18

19

20          13.     Plaintiff does not, and has never had a relationship with Fitness Northwest or any

21   other Gold’s Gym owner or operator.

22          14.     In sending the unsolicited text messages at issue, Defendant, or a third party

23   acting on its behalf, used an automatic telephone dialing system; hardware and/or software with

24   the capacity to store or produce cellular telephone number to be called, using a random or
                                                                                           Eric R. Draluck
25                                                                                              WSBA #19881
     CLASS ACTION COMPLAINT, Page 4 of 9                                                        PO Box 11647
                                                                                 Bainbridge Island, WA 98110
26                                                                                              206-605-1424
                  Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 5 of 9



 1   sequential number generator. This is evident from the circumstances surrounding the text

 2   messages, including the ability to trigger an automated response by replying “HELP” or

 3   “STOP,” the text messages’ commercial and generic content, the ability for multiple agents to

 4   send texts from the same phone number, and that substantively identical texts were sent to

 5   multiple recipients, which is consistent with the use of an automatic telephone dialing system to

 6   send text messages.

 7          15.     The unauthorized text messages sent by Fitness Northwest, as alleged herein,

 8   have harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed

 9   Terranella’s use and enjoyment of his phone, in addition to the wear and tear on the phones’

10   hardware (including the phones’ battery) and the consumption of memory on the phone.

11          16.     Seeking redress for these injuries, Terranella, on behalf of himself and a Class of

12   similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

13   U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages to cellular telephones.

14                                       CLASS ALLEGATIONS

15    Class Treatment Is Appropriate for Plaintiff’s TCPA Claims Arising From Texts Sent by
                                        Fitness Northwest
16

17          17.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

18   and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

19   the following Class:

20          All persons in the United States who from four years prior to the filing of this
            action through class certification (1) Defendant (or an agent acting on behalf of
21          Defendant) text messaged, (2) on the person’s cellular telephone number, (3)
            using a text messaging platform substantially similar to the text messaging
22          platform Defendant used to text message Plaintiff, (4) for a reason substantially
            similar to the reason that Defendant text messaged Plaintiff, and (5) for whom
23          Defendant claims it obtained prior express written consent in a substantially
            similar manner as Defendant claims it obtained prior express written consent from
24          Plaintiff, or Defendant does not claim it obtained prior express written consent.
                                                                                           Eric R. Draluck
25                                                                                              WSBA #19881
     CLASS ACTION COMPLAINT, Page 5 of 9                                                        PO Box 11647
                                                                                 Bainbridge Island, WA 98110
26                                                                                              206-605-1424
                  Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 6 of 9



 1          18.     The following individuals are excluded from the Class: (1) any Judge or

 2   Magistrate presiding over this action and members of their families; (2) Defendant, its

 3   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

 4   have a controlling interest and their current or former employees, officers and directors; (3)

 5   Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 6   from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

 7   and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

 8   released. Plaintiff anticipates the need to amend the Class definition following appropriate

 9   discovery.

10          19.     Numerosity: On information and belief, there are hundreds, if not thousands of

11   members of the Class such that joinder of all members is impracticable.

12          20.     Commonality and Predominance: There are many questions of law and fact

13   common to the claims of Plaintiff and the Class, and those questions predominate over any

14   questions that may affect individual members of the Class. Common questions for the Class

15   include, but are not necessarily limited to the following:

16                  (a) whether Defendant utilized an automatic telephone dialing system to send text
                        messages to Plaintiff and the members of the Class;
17
                    (b) whether Defendant’s conduct constitutes a violation of the TCPA; and
18
                    (c) whether members of the Class are entitled to treble damages based on the
19                      willfulness of Defendant’s conduct.

20          21.     Adequate Representation: Plaintiff will fairly and adequately represent and

21   protect the interests of the Class, and has retained counsel competent and experienced in class

22   actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

23   defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

24   this action on behalf of the members of the Class, and have the financial resources to do so.
                                                                                            Eric R. Draluck
25                                                                                               WSBA #19881
     CLASS ACTION COMPLAINT, Page 6 of 9                                                         PO Box 11647
                                                                                  Bainbridge Island, WA 98110
26                                                                                               206-605-1424
                  Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 7 of 9



 1   Neither Plaintiff nor his counsel has any interest adverse to the Class.

 2          22.       Appropriateness: This class action is also appropriate for certification because

 3   Defendant has acted or refused to act on grounds generally applicable to the Class and as a

 4   whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

 5   of conduct toward the members of the Class and making final class-wide injunctive relief

 6   appropriate. Defendant’s business practices apply to and affect the members of the Class

 7   uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

 8   respect to the Class, not on facts or law applicable only to Plaintiff. Additionally, the damages

 9   suffered by individual members of the Class will likely be small relative to the burden and

10   expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

11   Thus, it would be virtually impossible for the members of the Class to obtain effective relief

12   from Defendant’s misconduct on an individual basis. A class action provides the benefits of

13   single adjudication, economies of scale, and comprehensive supervision by a single court.

14                                      FIRST CAUSE OF ACTION

15                                  Telephone Consumer Protection Act
                                       (Violations of 47 U.S.C. § 227)
16                                  (On Behalf of Plaintiff and the Class)

17          23.       Plaintiff repeats and realleges the above paragraphs of this Complaint and

18   incorporates them by reference.

19          24.       Defendant and/or its agents sent unwanted solicitation text messages to cellular

20   telephone numbers belonging to Plaintiff and the other members of the Class using an autodialer.

21          25.       These solicitation text messages were sent en masse without the consent of the

22   Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

23   text messages.

24          26.       Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
                                                                                             Eric R. Draluck
25                                                                                                WSBA #19881
     CLASS ACTION COMPLAINT, Page 7 of 9                                                          PO Box 11647
                                                                                   Bainbridge Island, WA 98110
26                                                                                                206-605-1424
                   Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 8 of 9



 1   Defendant’s conduct, Plaintiff and the other members of the Class are each entitled to, under 47

 2   U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each violation of such act.

 3          27.     In the event that the Court determines that Defendant’s conduct was willful and

 4   knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

 5   recoverable by Plaintiff and the other members of the Class.

 6                                         PRAYER FOR RELIEF

 7          WHEREFORE, Plaintiff Terranella, individually and on behalf of the Class, prays for

 8   the following relief:

 9      a) An order certifying the Class as defined above, and appointing Plaintiff as the

10          representative of the Class and his attorneys as Class Counsel;

11      b) An award of actual and/or statutory damages and costs;

12      c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

13      d) An injunction requiring Defendant to cease all unsolicited texting activity, and to

14          otherwise protect the interests of the Classes; and

15      e) Such further and other relief as the Court deems just and proper.

16                                             JURY DEMAND

17          Plaintiff requests a jury trial.

18                                                 Respectfully Submitted,

19                                                 CARL TERRANELLA, individually and on
                                                   behalf of those similarly situated individuals
20

21   Dated: March 11, 2019                         s/ Eric R. Draluck
                                                   Eric R. Draluck
22                                                 WSBA No. 19881
                                                   PO Box 11647
23                                                 Bainbridge Island, WA 98110
                                                   Telephone: (206) 605-1424
24                                                 edraluck@gmail.com
                                                                                          Eric R. Draluck
25                                                                                             WSBA #19881
     CLASS ACTION COMPLAINT, Page 8 of 9                                                       PO Box 11647
                                                                                Bainbridge Island, WA 98110
26                                                                                             206-605-1424
              Case 2:19-cv-00358 Document 1 Filed 03/11/19 Page 9 of 9



 1                                     Stefan Coleman*
                                       law@stefancoleman.com
 2                                     LAW OFFICES OF STEFAN COLEMAN, P.A.
                                       201 S. Biscayne Blvd, 28th Floor
 3                                     Miami, FL 33131
                                       Telephone: (877) 333-9427
 4                                     Facsimile: (888) 498-8946

 5                                     Avi R. Kaufman*
                                       kaufman@kaufmanpa.com
 6                                     KAUFMAN P.A.
                                       400 NW 26th Street
 7                                     Miami, FL 33127
                                       Telephone: (305) 469-5881
 8
                                       Attorneys for Plaintiff and the putative Classes
 9
                                       *Pro Hac Vice motion forthcoming
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                               Eric R. Draluck
25                                                                                  WSBA #19881
     CLASS ACTION COMPLAINT, Page 9 of 9                                            PO Box 11647
                                                                     Bainbridge Island, WA 98110
26                                                                                  206-605-1424
